Citation Nr: 0722384	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-30 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for otitis media.

2.  Entitlement to an effective date earlier than July 13, 
1993, for service connection for post-traumatic stress 
disorder.

3.  Entitlement to an effective date earlier than January 31, 
1977, for service connection for a hearing loss disability.

4.  Entitlement to an effective date earlier than August 29, 
1977, for service connection for labyrinthitis.

5.  Whether a June 1977 rating decision denying service 
connection for an anxiety neurosis may be challenged on the 
basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	David Greer, Attorney at Law
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to May 1953.

When this matter was last before the Board of Veterans' 
Appeals (Board) in August 2006, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, to afford the veteran a requested 
hearing.  

In August 2006, the case was advanced on the Board's docket.  
See 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2007); 38 
C.F.R. § 20.900(c) (2006).

In June 2007, the veteran appeared at the RO and testified at 
a Video Conference hearing conducted by the undersigned 
Veterans Law Judge sitting in Washington D.C.  The transcript 
of that hearing has been associated with the claims file.

Given the ultimate disposition of the current appeal with 
respect to the CUE challenge of the June 1977 rating 
decision, the veteran and his attorney are advised that, to 
the extent that it is their desire to file a motion for CUE 
in the February 1979 Board decision that subsumed the June 
1977 rating decision, their attention is directed to the 
regulations concerning the filing requirements for such 
motions at 38 C.F.R. § 20.1400 et seq. (2006).



FINDINGS OF FACT

1.  The veteran's otitis media disability is currently 
inactive and is not productive of suppuration or aural 
polyps.  

2.  On July 13, 1993, the veteran filed an initial claim for 
entitlement to service connection for post-traumatic stress 
disorder.  Upon VA psychiatric examination in September 1994, 
the diagnoses included post-traumatic stress disorder.

3.  In October 1976, the veteran filed a claim for an 
increased disability evaluation for his service-connected 
otitis media.  The earliest medical evidence of hearing loss 
associated with otitis media is contained in the results of a 
VA audiological evaluation dated January 31, 1977.  

4.  In May 1977, the veteran filed a claim for service 
connection for dizziness as secondary to his service-
connected otitis media.  The earliest medical evidence of 
labyrinthitis associated with otitis media is contained in a 
private medical opinion received on August 29, 1977.  

5.  In a June 1977 rating decision, service connection was 
denied for an anxiety neurosis characterized as nervousness.  
The veteran perfected an appeal of that decision.  

6.  A February 1979 Board decision denied the veteran's 
appeal as to the claim of entitlement to service connection 
for an anxiety neurosis, characterized as nervousness.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for otitis media have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 
3.951(a), 4.1, 4.7, 4.87, Diagnostic Code 6200 (2006).

2.  An effective date earlier than July 13, 1993, for the 
grant of service connection for post-traumatic stress 
disorder, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107, 
5110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2006).

3.  An effective date earlier than July 31, 1977, for the 
grant of service connection for hearing loss, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107, 5110 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.400 (2006).

4.  An effective date earlier than August 29, 1977, for the 
grant of service connection for labyrinthitis, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107, 5110 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.400 (2006).

5.  The June 1977 rating decision that denied service 
connection for an anxiety neurosis, characterized as 
nervousness, was subsumed by a February 1979 Board decision, 
and is not subject to challenge based on clear and 
unmistakable error (CUE).  38 U.S.C.A. § 7104 (West 2002 & 
Supp. 2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the issue of whether a June 1977 rating 
decision denying service connection for an anxiety neurosis 
may be challenged on the basis of CUE, , the notice and 
assistance requirements codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 are not applicable to claims alleging 
CUE.  Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001).  
Moreover, it is the law and not the evidence that is 
dispositive in this case with respect to the CUE claim.  See 
Sabonis v Brown, 6 Vet. App. 426, 430 (1994).  

With respect to the claims of entitlement to an increased 
rating and entitlement to earlier effective dates, the RO 
provided the appellant both pre- and post-initial-
adjudication notice by letters dated in September 2002 and 
March 2006.  The notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claims.  

Given that the foregoing notice came both before and after 
the initial adjudication, the timing of the notice fully 
complied with the requirement that the notice must precede 
the adjudication.  Moreover, throughout the appeal process, 
the veteran had a meaningful opportunity to participate 
effectively in the processing of the claims.  That is, he had 
the opportunity to submit additional argument and evidence.  
See for example, the transcript of the June 2007 Board 
hearing wherein the veteran and his attorney explained the 
basis for their claim.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the severity of 
the disability in question, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Analyses

Increased Rating - Otitis Media

Service connection has been in effect for otitis media since 
the veteran's separation from service in May 1953, and has 
been evaluated as 10 percent disabling effective from that 
date.  In June 1996, the veteran filed the current claim for 
a disability evaluation in excess of 10 percent for his 
service-connected otitis media.  He has advanced no specific 
arguments with respect to this claim.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.

The veteran's otitis media has been rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6200.  
This Diagnostic Code provides that a maximum evaluation of 10 
percent is assignable for chronic suppurative otitis media, 
mastoiditis or cholesteatoma (or any combination) during 
suppuration or with aural polyps.

The veteran underwent VA medical examination of the ears in 
November 2002 to evaluate the current manifestations and 
severity of his otitis media.  A history of chronic otitis 
media was noted.  The veteran denied any problems with 
otalgia or pruritis at the time of the examination.  The 
examiner noted the veteran's otitis to be inactive, with no 
evidence of any active ear disease present.  

The evidence establishes that the veteran's otitis media has 
not necessitated medical treatment since the veteran filed 
his claim for an increased evaluation.  Accordingly, an 
evaluation in excess of 10 percent may not be assigned.  
38 C.F.R. § 4.87, Diagnostic Code 6200.  

Although the medical evidence of record indicates that the 
veteran's ears are without suppuration or aural polyps, and 
would therefore not warrant a compensable rating under 
Diagnostic Code 6200, the 10 percent evaluation assigned is a 
protected rating as it has been in effect for more than 20 
years.  38 C.F.R. § 3.951(b).

The Board also finds an extraschedular rating to be 
unwarranted.  There is no medical evidence of record that the 
veteran's otitis media disorder causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitates any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation.  
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).

Earlier Effective Dates

The veteran seeks an effective date earlier than July 13, 
1993, for service connection for post-traumatic stress 
disorder (PTSD); an effective date earlier than January 31, 
1977, for service connection for a hearing loss disability; 
and an effective date earlier than August 29, 1977, for 
service connection for labyrinthitis.  He has generally 
argued that he is entitled to retroactive service connection 
benefits because these disorders are directly related to his 
service-connected otitis media, and he has pursued increases 
for the over-all effects of these disorders in combination 
for many years.  He has also specifically argued with respect 
to post-traumatic stress disorder that he has pursued service 
connection for an anxiety disorder since 1977, and that the 
effective date for service connection for post-traumatic 
stress disorder should correspond to his initial 1977 claim 
for service connection for an anxiety disorder.  

The evidence of record documents that the veteran was 
separated from service on May 28, 1953, and that his original 
disability claim was received on June 8, 1953.  An August 
1953 rating decision granted entitlement to service 
connection for otitis media (with normal hearing), effective 
from May 29, 1953, based upon the date of the veteran's 
separation from service.  

In October 1976, the veteran filed a claim for an increased 
disability evaluation for his service-connected otitis media.  

On January 31, 1977, the veteran was provided a VA 
audiological evaluation that resulted in the diagnoses of 
mild to moderate conductive hearing loss in the right ear, 
and mild to severe hearing loss in the left ear.  This 
represented the initial documentation of hearing loss in the 
claims file.  

In April 1977, the veteran was provided a VA neuropsychiatric 
examination by O.F., M.D., that resulted in a diagnosis of 
anxiety neurosis, secondary to ear trauma.  

In May 1977, the veteran filed a claim for service connection 
for dizziness claimed as secondary to his service-connected 
otitis media.  

In a June 1977 rating decision, service connection was denied 
for nervousness and dizziness.  

On August 29, 1977, the RO received a private medical opinion 
from J.J.L., M.D., that stated that the veteran "does have 
some dizziness when pressure is made upon his left ear drum, 
probably due to a small perforation."  Dr. J.J.L. also 
stated that he did not feel that the veteran's nervousness 
was due to his ear disease.  

A February 1979 Board decision denied the veteran's appeal as 
to the claim of entitlement to service connection for 
nervousness, but granted the claim of entitlement to service 
connection for dizziness, based upon the private medical 
opinion from Dr. J.J.L., received on August 29, 1977 that 
stated that the veteran's dizziness was due to his service-
connected ear disease.  

A May 1979 rating decision granted a separate noncompensable 
rating for hearing loss, effective from January 31, 1977, 
based upon the medical evidence of hearing loss found upon 
the VA examination of that date.  The May 1979 rating 
decision also implemented the Board's February 1979 decision 
and granted entitlement to service connection for 
labyrinthitis (dizziness) as secondary to otitis media, 
effective from August 29, 1977, based upon the findings of 
the foregoing private medical opinion received on that date.  

A March 1983 Board decision determined that a new factual 
basis had not been presented to reopen a previously denied 
claim of entitlement to service connection for anxiety 
neurosis (formerly characterized as nervousness), and the 
prior denial remained final.  

On July 13, 1993, the veteran filed an initial claim for 
entitlement to service connection for post-traumatic stress 
disorder.  Upon VA psychiatric examination in September 1994, 
the diagnoses included post-traumatic stress disorder.  

A December 1994 rating decision granted the claim of 
entitlement to service connection for post-traumatic stress 
disorder, and assigned an effective date of July 13, 1993, 
the date of the receipt of that claim.  

In September 1999, the veteran filed the current claims of 
entitlement to earlier effective dates for service connection 
for post-traumatic stress disorder, hearing loss, and 
labyrinthitis.  

The effective date of an award of disability compensation 
based on direct service connection shall be the day following 
the veteran's separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(ii)(B)(2).  Unless specifically provided, the 
effective date will be assigned on the basis of the facts as 
found.  38 C.F.R. § 3.400(a).  There are no specific 
statutory or regulatory provisions governing secondary 
service connection.

Upon application of the governing law to the preceding facts, 
since July 13, 1993, was the date that the veteran's claim 
for entitlement to service connection for post-traumatic 
stress disorder was received, that date (by virtue of date of 
receipt of claim) represents the earliest effective date for 
the grant of service connection for post-traumatic stress 
disorder.  Although post-traumatic stress disorder was not 
diagnosed until a subsequent September 1994 VA examination, 
and the date of that examination would more properly 
represent the effective date of the award of service 
connection based upon the date entitlement arose, the Board 
will not revisit that decision since the veteran has been 
provided with a greater benefit. 

The earliest evidence of hearing loss and it secondary 
association with the veteran's service-connected otitis media 
was contained in the report of a VA examination conducted on 
January 31, 1977.  That date (the date entitlement arose by 
virtue of facts found) represents the earliest effective for 
service connection for hearing loss.  

By the same token, since the earliest evidence of 
labyrinthitis and its secondary association with the 
veteran's service-connected otitis media was contained in a 
private medical opinion received by VA on August 29, 1977, 
that date (the date entitlement arose by virtue of facts 
found) represents the earliest effective date for service 
connection for labyrinthitis.  

With respect to the veteran's claim for entitlement to an 
earlier effective date for service connection for post-
traumatic stress disorder, the veteran has argued that he has 
been in pursuit of a claim for an anxiety disorder ever since 
1977 when his claim for nervousness or anxiety neurosis was 
considered, and that the effective date for service 
connection for post-traumatic stress disorder should date 
back to that time.  It is noted, however, that where a prior 
claim for service connection has been denied, and a current 
claim contains a different diagnosis (even one producing the 
same symptoms in the same anatomic system), a new decision on 
the merits is required.  See Ephraim v. Brown, 82 F.3d 399, 
402 (Fed. Cir. 1996).  The prior claim of service connection 
for nervousness or anxiety neurosis, by law, cannot be 
construed as a continuing claim for service connection for 
post-traumatic stress disorder.  In any event, the claim for 
nervousness or anxiety neurosis was denied in 1977, and the 
subsequent appeal was denied by the Board in February 1979.  

Under the circumstances of this case, the record presents no 
basis under applicable laws and regulations to allow 
effective dates earlier than July 13, 1993, for service 
connection for post-traumatic stress disorder; January 31, 
1977, for service connection for a hearing loss disability; 
or earlier than August 29, 1977, for service connection for 
labyrinthitis, based upon facts found.  For that reason, the 
appellant's claims for earlier effective dates for those 
grants of service connection are not warranted.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt rule does not apply.  

Clear and Unmistakable Error (CUE)

The veteran through his attorney contends that there was CUE 
in a June 1977 rating decision that denied the veteran's 
claim of entitlement to service connection for an anxiety 
neurosis, characterized as nervousness.  They argue that when 
the RO denied the veteran's claim, they never considered the 
April 1977 report of a VA neuropsychiatric examiner, Dr. O.F, 
who concluded that the veteran's anxiety neurosis was 
secondary to his service-connected ear trauma.  

The pertinent evidence of record shows that a June 1977 
rating decision denied service connection for nervousness.  
It further shows that the veteran perfected an appeal of that 
decision.  A February 1979 Board decision, however, denied 
the veteran's appeal as to the claim of entitlement to 
service connection for nervousness.  That decision was not 
appealed and is now final.  A March 1983 Board decision 
determined that a new factual basis had not been presented to 
reopen the previously denied claim of entitlement to service 
connection for anxiety neurosis, characterized as 
nervousness.  

Applying the law to the preceding facts, the June 1977 rating 
decision by the RO that denied entitlement to service 
connection for an anxiety neurosis, characterized as 
nervousness, was subsumed in the subsequent February 1979 
Board decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1104.  

A clear and unmistakable error review of RO decisions 
subsumed into a Board decision does not exist as a matter of 
law.  Wright v. Brown, 9 Vet. App. 300 (1996).  Thus, the 
veteran's contention that the June 1977 rating decision that 
denied service connection for an anxiety neurosis should be 
reversed in order to warrant the grant of service connection 
lacks legal merit and must be dismissed.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for otitis media is denied.

Entitlement to an effective date earlier than July 13, 1993, 
for service connection for post-traumatic stress disorder is 
denied.

Entitlement to an effective date earlier than January 31, 
1977, for service connection for a hearing loss disability is 
denied.
Entitlement to an effective date earlier than August 29, 
1977, for service connection for labyrinthitis is denied.

The claim of entitlement to a grant of service connection for 
an anxiety neurosis, characterized as nervousness, on the 
basis of the assertion of clear and unmistakable error in a 
June 1977 rating decision is dismissed.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


